ORDER DISMISSING APPEAL
This matter comes before the Court of Appeals pursuant to Appellee’s motion to dismiss the appeal made orally at the duly scheduled oral argument in this matter on February 24, 2012.
The Tulalip Rules for Appeals and the Scheduling Order issued by this Court on December 7, 2011 provided direct notice to Appellant that “If a party fails to comply with the appellate rules or a valid order of the Court, the Court may dismiss the appeal....” TO 49.4.5.1. Our December 7, 2011 Scheduling Order required Appellant to appear to present oral argument at the Tulalip Tribal Court on Friday, February 24, 2012, at 9:15 a.m., and further notified her that the Justices would be travelling significant distances to hear her argument.
Appellant has failed to comply with a valid order of this Court. Appellee’s motion to dismiss is therefore granted.
IT IS SO ORDERED.
For the panel:
Daniel A. Raas, Justice
John C. Sledd, Justice
/¾/ Jane M, Smith
Jane M. Smith, Chief Justice